DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PIAOLING (CN 103471223).
Regarding claim 11,
Piaoling teaches an air-conditioner comprising: a compressor 1; a condenser 3; an evaporator 5; a fan 21; a first water container 19 located under the condenser for collection of condensed water in the air conditioner; and one or more ultrasonic atomizers 20 located directly under the condenser in the first water container, the one or more ultrasonic atomizers configured to atomize water in the first water container (see par. 27). 
Please note that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIAOLING (CN 103471223) in view of Chung (WO 0190657).
Regarding claim 1, 
Piaoling teaches an air-conditioner comprising: a compressor 1; a condenser 3; an evaporator 5; a fan 21; a first water container 19 located under the condenser for collection of condensed water in the air conditioner; and one or more ultrasonic atomizers 20 located directly under the condenser in the first water container, the one or more ultrasonic atomizers configured to atomize water in the first water container (see par. 27). 
Piaoling does not teach the first water container including a bent wall extending away from the condenser. 
Referring to annotated Fig. 2, Chung, directed to an ultrasonic misting air conditioner, teaches a first water container including a bent wall extending away from a condenser 3. 

    PNG
    media_image1.png
    722
    647
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Piaoling by Chung such that the first water container is including a bent wall extending away from the condenser with the motivation of allowing condensate to more easily flow into the container 19 and allowing gravity to work the condensate from the edges of the container to the reservoir. 
Please note that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). Here, as the structure recited in Piaoling in view of Chung is substantially identical to that of the claims, claimed properties or function (e.g. wherein the fan is configured to generate an airstream that directs the atomized water along the bent wall to bypass the condenser) are presumed to be inherent. As the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
Regarding claim 2,
Piaoling teaches wherein at least one of the one or more ultrasonic atomizers is arranged at a bottom side of the first water container.
Regarding claim 4,
Piaoling teaches at least one water level sensor 23 configured to sense a water level in the first water container and wherein the air-conditioner is configured to control the water level in the first water container to a pre-determined level or within a pre-determined water level range using input signals from the at least one water level sensor (see par. 27).
Regarding claim 7,
Piaoling teaches a second water container (e.g. containers 12 or 13).
Regarding claim 10,
Piaoling does not necessarily teach wherein the air- conditioner is a portable air-conditioner.
However, it has been held that the fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or . 
Claims 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIAOLING (CN 103471223) in view of Chung (WO 0190657) and FURUHASHI (JP 2009144984). 
Regarding claim 5,
Piaoling does not teach wherein the air- conditioner is configured to direct water directly from the evaporator to the first water container.
Referring to Fig. 9, Furuhashi, directed to an air conditioner with an atomizer, teaches wherein the air-conditioner is configured to direct water directly from an evaporator (e.g. elements 2, 4) to a first water container 3. 
One of ordinary skill in the art would recognize that the system of Furuhashi is more flexible than the unmodified system of Piaoling. For example, in the system of Furuhashi, condensation from an evaporator can be optionally distributed over a condenser with or without atomization, but in the system of Piaoling, condensation from an evaporator is always distributed over a condenser. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Piaoling by Furuhashi with the motivation of obtaining a more flexible system (e.g. allowing for condensation from an evaporator to be optionally atomized without necessarily being distributed over the condenser). 
Regarding claim 9,
Piaoling does not teach a water distributor adapted to distribute water over the condenser, the water being pumped from the first water container of the air-conditioner.
Furuhashi teaches a water distributor 6, 6a adapted to distribute water over the condenser, the water being pumped (e.g. via pump 5) from the first water container 3 of the air-conditioner.
One of ordinary skill in the art would recognize that the system of Furuhashi is more flexible than the unmodified system of Piaoling. For example, in the system of Furuhashi, condensation from an evaporator can be optionally distributed over a condenser with or without atomization, but in the system of Piaoling, condensation from an evaporator is always distributed over a condenser. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Piaoling by Furuhashi with the motivation of obtaining a more flexible system (e.g. allowing for condensation from an evaporator to be optionally atomized without necessarily being distributed over the condenser via a distributor). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIAOLING (CN 103471223) in view of Chung (WO 0190657) and further in view of Miura (JP 08226745).
Regarding claim 8, 
Piaoling teaches wherein the second water container is smaller than the first water container (see Fig. 1 wherein only the first water container 19 contains atomizer 20). 
Even assuming Piaoling does not teach wherein the second water container is smaller than the first water container, it has been held that claims directed to (the size of) a specific element were held unpatentable over prior art elements because limitations relating to the size of the elements were not sufficient to patentably distinguish over the prior art. Similarly, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV A). 
Here, the recitation directed to (the relative size of) the first and second water containers is held unpatentable over prior art elements because limitations relating to the size of the elements is not sufficient to patentably distinguish over the prior art. Similarly, as the only difference between the prior 
Piaoling does not teach wherein the second water container is adapted to collect water for a pre heat exchange between water coming from the evaporator and a discharge pipe from the compressor. 
Miura, directed to a refrigerating device comprising a condensate device, teaches wherein a water container 4 is adapted to collect water for a pre heat exchange between water coming from a evaporator (not shown) and a discharge pipe 6, 7 from the compressor in order to: 
improve evaporation ability of water collecting in a container; or 
Prevent stink by avoiding long time stagnation of water in a container (see Advantage section).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Piaoling by Miura in order to:  
improve evaporation ability of water collecting in a container; or 
prevent stink by avoiding long time stagnation of water in the container.
Claims 11 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over PIAOLING (CN 103471223) in view of FURUHASHI (JP 2009144984). 
Regarding claim 11,
Piaoling teaches an air-conditioner comprising: a compressor 1; a condenser 3; an evaporator 5; a fan 21; a first water container 19 located under the condenser for collection of condensed water in the air conditioner; and one or more ultrasonic atomizers 20 located directly under the condenser in the first water container, the one or more ultrasonic atomizers configured to atomize water in the first water container (see par. 27). 
Assuming Piaoling does not teach wherein the fan is configured to generate an airstream that directs the atomized water through a bottom portion of the condenser and then away from and bypassing a top portion of the condenser, Furuhashi teaches wherein a fan 8 is configured to generate an airstream that directs atomized water through a bottom portion of a condenser 1 and then away from and bypassing a top portion of the condenser (see Fig. 1, par. 12). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Piaoling by Furuhashi with the motivation of further allowing some water condensation to be evaporated via the heat of the condenser before being blown out of the air conditioner. 
Response to Arguments
Previously entered rejections under 35 USC 112 are withdrawn. Previously entered drawings objections are withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please note that with respect to claim 1, a bent wall is beneficial where  the width of a container is roughly the same as a width of a condenser (see page 8 of  Applicant Arguments/Remarks Made in an Amendment of 1/28/2021); the container of Piaoling is roughly the same as a width of a condenser. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/Examiner, Art Unit 3763